Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on September 29, 2020 for patent application 17/042,948.
Status of Claims
2.	 Claims 1-5 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asghari et al. (U.S. Publication Number: 2015/0311713).
As to independent claim 1, Asghari discloses a multi-objective operation control method for a micro energy grid, wherein the method comprises: 
(1) establishing optimization objectives of the micro energy grid, which comprises comprehensive income maximization and comprehensive energy utilization rate maximization (e.g., multi-objective optimization approach is used to formulate the energy management problem based on service definition and operational cost of a microgrid) (see Paragraph [0007]); 
(2) using GAMS software to solve for an optimal solution and a worst solution for each optimization objective (e.g., Multi-Objective Optimization, to provide a decision-making framework for a 
(3) processing the optimization objectives by means of a weighting method (e.g., by varying the weighting factors in (10) and resolving the scalar optimization problem, different points of Pareto front can be calculated) (see Paragraph [0032]); uniformly changing a weighting coefficient, and acquiring a Pareto frontier by the GAMS software (e.g., load sensitivity factor (.alpha.) set by the user is equal to 10 which makes any load shedding expensive and thus non –optimal) (see Paragraph [0039]); 
(4) acquiring reference satisfaction levels of Pareto optimal solutions according to a fuzzy membership degree, and selecting the Pareto optimal solution with a maximum reference satisfaction level as an optimal compromise solution (e.g., proper scaling (normalization) of objective functions in weighted sum method is important to ensure the consistency of optimal solutions with decision maker preferences) (see Paragraph [0031]); and 
(5) executing scheduling of the micro energy grid according to the optimal compromise solution (e.g., once the Pareto front is obtained, a decision maker can pick a desirable operation schedule to be followed during the service period) (see Paragraph [0032]). 
As to dependent claim 4, Asghari teaches the multi-objective operation control method for the micro energy grid according to claim 1, wherein step (3) comprises: (3-1) standardizing the optimization objectives f.sub.1 and f.sub.2, and executing weighting processing to acquire an optimization objective function: max .function. [ w .times. f 1 - F 1 min F 1 max - F 1 min + ( 1 - w ) .times. f 2 - F 2 min F 2 max - F 2 min ] ##EQU00013## wherein F.sub.1.sup.max and F.sub.1.sup.min, as well as F.sub.2.sup.max and F.sub.2.sup.min respectively are the optimal solutions and the worst solutions of the optimization objectives f.sub.1 and f.sub.2; w is a weight of the optimization objective f.sub.1, and a value range of w is [0,1]; and (1-w) is a weight of the optimization objective f.sub.2; (3-2) uniformly taking J values of the 
As to dependent claim 5, Asghari teaches the multi-objective operation control method for the micro energy grid according to claim 1, wherein the fuzzy membership degree is: .gamma. i , j = F i max - f i , j F i max - F i min ##EQU00014## wherein f.sub.i,j and .gamma..sub.i,j respectively are an objective function value and a fuzzy membership degree of an i.sup.th optimization objective of a j.sup.th Pareto optimal solution, a value range of i is 1 or 2, and a value range of j is 1 to J; and the reference satisfaction level of the Pareto optimal solution is: .zeta. j = i = 1 2 .times. .gamma. i , j j = 1 J .times. i = 1 2 .times. .gamma. i , j ##EQU00015## wherein .zeta..sub.j is a reference satisfaction level of the j.sup.th Pareto optimal solution (e.g., Pareto front for multi-objective optimization in (9) can be obtained using the weighted sum method) (see Paragraph [0030] equation 10).

Allowable Subject Matter
5.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117